Title: To Thomas Jefferson from G. K. van Hogendorp, 8 September 1785
From: Hogendorp, G. K. van
To: Jefferson, Thomas



Dear Sir
Breda. Sept. 8. 1785.

It is but three days ago, that I received Your letter of the 29 July, which You committed to the care of Mr. William Short. Only by chance I met with Your friend at my mother’s house in  the Hague, where I was come from her country seat for a single day. Mr. Short, who visited me a moment before my departure, promised however, that if he should pass through Breda on his returning to Paris, he would inquire after me. I am, therefore, not quite destituted of the hope of thus cultivating his acquaintance; and whether I may see him again, or not, I am much obliged to You, my dear Sir, for having adressed to me a Gentleman of merit and talents and Your particular friend.
The Notes on Virginia, with a few lines on the first leave of the volume, I received three weeks ago, and intended to express my gratitude to You, and at the same time to communicate You some reflexions, as soon as I would have read them. This I have not done yet entirely, and therefore I beg leave to entertain You an other time more extensively on that subject. Now I’ll restrain myself to the article of natural history only, which from its accuracy, and good reasoning, will please every reader. You perhaps recollect, dear Sir, that I told You once in Annapolis, I never read Paaw’s philosophical researches respecting the Americans. I have got that book soon after my returning home, but impossible it was to me to peruse more than one third of it, so absurd did it appear to me. I conceive that on the borders of the Ocean, perhaps recently freed from the overflowing sea, the low lands of North America, on their first detection by european navigators, may have been more favorable to the breeding of Insects and serpents than of Quadrupeds, as all swampy lands are; but why is nature smaller, or rather less great, in the forming of one animal than of another? And now, after the metamorphosis of Your country, which settlements, as they always do, have rendered wholesome to men, and even dangerous to wild and offensive beasts, now, I say, is there any vestige remaining of Nature’s unkindness towards man? Did not I see as great and good cattle in New-England, though less fatt, than in Holland? Don’t You have among Your nation as strong, as hearty men, as they are in Europe? Do not Your horses grow better, when taken care of, and is not every natural production, in similar circumstances, generally speaking, the same with You as with us? Systems of that kind, however, though You oppose it with irresistible arms, are sometimes not to be eradicated by arguments, and time only is able to perform a change. Did You Sir, ever talk on that subject with Count Buffon, or any one of his Disciples? I should be very happy if You would inform me of the  success of Your reasonings, and whether You expect a palinodia in a future edition of the great natural Historians immortal works.
The Code of laws Your friend will send me As I am now studying more particularly the civil law; that of a people understanding its rights, that which is built on common sense, rather than on authorities of former times, that which takes its origin from an enligthened nation (which You Surely allow the English to be), must be perculiarly interesting and worthy of my whole attention.
You are not ignorant, my dear Sir, of the accounts respecting Your country which we read in the english papers. There You are supposed ready to throw Yourself for protection into any European Prince’s hands, or at least weary of a faint confederation, and resolved to bankrupcy. You may safely believe that from better information of Your circumstances a year ago, I don’t give any faith to those reports; but, however, as they are so frequently repeated, and as my correspondents in America don’t take a general survey of their situation I beg You to give me a short account of the remarkable events that have taken place in America since June 1784, and a sketch of Your present situation, particularly with respect to the confederacy and the national debt.
You tell me, for instance, that continental certificates are taken at the new land-office, which certificates I suppose to be valued according to the tables of depreciation. But then it is probable that however enormous Your debt may be, in proportion to Your revenue, and the annual surplus of the produce of America, it will be extinguished within some years. Do You have got already any information concerning the business of the land office, whether many lands are bought, and by whom? This selling of unsettled countries is so very important a business, and will influence so much the future state of their inhabitants, that no details however minute would appear tedious to me on that subject.
Did You read Dr. Prices advice to the Americans? I should think that he has sent it to you. I only perused it in a translation by Count Mirabeau, who added his reflexions to the Doctor’s. It appears to me that both these gentlemen are enthousiasts, little informed of local circumstances, and forming a judgement on America rather from what they wish mankind to be, than from what it is. The reflexions however on the matter of foreign commerce have struck me, and though it is not the first time that the celebrated doctrine of power arising from foreign trade appeared to me to be contrary to the principles of good pilosophy,  yet I fancy that in Your case it would be in a peculiar manner to misunderstand Your true interest, if You were to neglect agriculture and inland commerce for the sake of supporting an extensive navigation. If I might be so happy as to learn from You, my wise friend, which is the opinion of the best citizens among You, and to which system Yourself adhere; I should venture to communicate You my doubts, and some reflections, made on and since my voyage through a part of North America.
I am glad to learn that Virginia now avails herself of the peculiar advantages of her soil and situation; because as liberty promotes the availing one’s self of every natural advantage, so this availing is a symptom of liberty, and may give us nearly the measure of its extension. My correspondant in London told me in the fall of the last year that almost the whole crop of virginian tobacco had passed through England and English hands before it came into France. This I can hardly think agreeable with the prosperity of Your state, which You mention, because in that case the profits of the English surely were considerable, and could not be so but to Your detriment.
As to the conduct of the English, whom You surely by derision call Your good friends, and who now, as You inform me, by their operations produce that union among the States, which was necessary in the course of the whole war to oppose them; I beg leave to know of what a nature these operations are, whether measures of private men or of government, why they are destructive of your wellfare, and in which way You will oppose their influence?
Don’t be angry at my questioning You so much; it arises partly from my curiosity to know what will be the good or bad effects of so remarkable an event as Your resolution, and partly from a persuasion that few of those who brought about Your independency look deeper into the first causes, and foresee better the probable consequences of it, than You do.
We are more removed from the prospect of peace than You did suppose the 29 July when You wrote to me. We are now much stronger, Sir, as to good troops and a powerfull barreer of all the elements combined, than the Austrian forces in the Netherlands. The Emperor, because of the German League, dares not to Send a single man from his hereditary lands against our country. These are facts that I think nobody will doubt of who trusts his eyes. Therefore (a priori) it is to be Supposed, and I can’t chuse but to expect, that the Emperor’s extravagant claims will be entirely rejected.

I wish You, my dear Sir, a good health, which is all You want to be perfectly happy.
I have the honour to be with the highest esteem Dear Sir Your most obedient Servant,

G. K. van Hogendorp

